UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  May 31, 2012 Item 1: Reports to Shareholders Semiannual Report | May 31, 2012 Vanguard Convertible Securities Fund > For the fiscal half-year ended May 31, 2012, Vanguard Convertible Securities Fund returned 4.42%, ahead of its benchmark index and its peer group. > The fund’s results were in between those of the broad U.S. stock and bond markets, consistent with convertible securities’ hybrid investment characteristics. > The advisor’s heavier exposure to U.S. convertible securities boosted the fund’s results relative to its benchmark. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 26 Trustees Approve Advisory Agreement. 28 Glossary. 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2012 Total Returns Vanguard Convertible Securities Fund 4.42% Convertibles Composite Index 3.78 Convertible Securities Funds Average 2.38 Convertibles Composite Index: CS First Boston Convertible Securities Index through November 30, 2004; Bank of America Merrill Lynch All US Convertibles Index (formerly Bank of America Merrill Lynch All Convertibles-All Qualities Index) through December 31, 2010; and 70% Bank of America Merrill Lynch All US Convertibles Index and 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US Index (hedged) thereafter. Convertible Securities Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance November 30, 2011, Through May 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Convertible Securities Fund $12.12 $12.20 $0.269 $0.177 1 Chairman’s Letter Dear Shareholder, Convertible securities, which combine some of the characteristics of common stocks and bonds, are expected to produce returns that fall between these two asset classes. After several years of atypical results, Vanguard Convertible Securities Fund returned to form during the recent reporting period: Its return trailed the broad U.S. stock market but was ahead of the broad U.S. bond market. The fund returned 4.42% for the six months ended May 31, 2012, compared with 6.06% for the Dow Jones U.S. Total Stock Market Index and 3.46% for the Barclays U.S. Aggregate Bond Index. The fund’s return edged the 3.78% result of its benchmark and surpassed the 2.38% average return of its peers. Please note that Vanguard recently announced that it had eliminated the redemption fee for your fund, effective May 23. The fund’s trustees determined that the fee, one of several measures in place to protect the interests of long-term investors and discourage frequent trading, was no longer needed. U.S. stocks significantly outpaced their international counterparts The six months ended May 31 were marked by volatility in a pattern that has become all too familiar. At the start of the period, global stock markets rose as the U.S. economy seemed to be strengthening and Europe experienced a temporary lull in its debt crisis. 2 Stocks later reversed course, however, amid news of dwindling economic growth at home and trouble abroad as Europe’s debt drama once again intensified, causing renewed concern among investors. Despite erasing some earlier gains, U.S. stocks returned more than 6% for the six months. International stocks didn’t fare as well, returning about –4% for the half-year. European companies were the worst performers. Concerns focused on Greece and Spain, but healthier markets throughout Europe felt the effects of resurgent investor worries about indebtedness. Emerging markets and the developed markets of the Pacific region were also hurt by signs of slowing growth. Investors’ flight to safety helped boost bond returns The broad U.S. taxable bond market posted a solid return of about 3.5% for the half-year. The yields of U.S. Treasury bonds, which flirted with higher levels early in the period, reached record lows by the end of the six months as investors fled to the perceived safety of government debt. This “flight to quality” boosted bond prices modestly. (Bond yields and prices move in opposite directions.) Municipal bonds continued to be a bright spot in the fixed income world, producing an impressive return of almost 6%. As it has since December 2008, the Federal Reserve Board held its target for the shortest-term interest rates Market Barometer Total Returns Periods Ended May 31, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 6.23% -1.23% -0.75% Russell 2000 Index (Small-caps) 4.06 -8.88 -0.73 Dow Jones U.S. Total Stock Market Index 6.06 -1.88 -0.45 MSCI All Country World Index ex USA (International) -4.04 -20.49 -5.55 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.46% 7.12% 6.72% Barclays Municipal Bond Index (Broad tax-exempt market) 5.75 10.40 5.87 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.04 0.95 CPI Consumer Price Index 1.58% 1.70% 2.02% 3 between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. For convertible securities, a return to the familiar Vanguard Convertible Securities Fund, which had been riding down an unpredictable road at times during the past few years, moved back onto the main highway over the recent six months. As I noted before, when convertibles are performing as expected, their returns generally fall between those of stocks and bonds. That hasn’t often been the case in recent years. In fiscal years 2009 and 2010, the fund uncharacteristically outperformed the broad stock and bond markets. The prices of convertibles rose as investors sought alternatives to volatile stocks and low-yielding bonds. In fiscal year 2011, however, returns for convertibles fell below the results of both stocks and bonds. Investors favored the highest-quality securities, including U.S. Treasuries, and avoided riskier convertibles. Because they can be converted into common stocks, these investments have the potential for growth. At the same time, their fixed income aspect can provide some income and soften stock market turbulence. For the recent fiscal half-year, we saw both the stock and bond characteristics at work. For the first four months of the period, the fund’s convertible securities rose in tandem with their underlying stocks as equity markets climbed. Although some Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Convertible Securities Fund 0.59% 1.35% The fund expense ratio shown is from the prospectus dated March 27, 2012, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2012, the fund’s annualized expense ratio was 0.38%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Convertible Securities Funds. 4 of the gains dissipated during the spring as global stock markets declined, the early returns more than offset the later negative ones. The fund benefited from having less exposure to international securities than the benchmark had. International holdings, which made up about 16% of the fund’s assets on average, didn’t keep pace with their U.S. counterparts as Europe’s sovereign-debt crisis escalated again over the period’s final months. Oaktree Capital Management, L.P., the fund’s advisor, made several wise decisions that enhanced performance. Credit research is an area of expertise for Oaktree. Its investments in unrated bonds and those rated below investment grade (BB+ or lower) by Standard & Poor’s during the period outperformed the investment-grade bonds that composed a larger percentage of the index. The advisor’s selections in the consumer discretionary, information technology, and health care sectors were also productive. For more information on the fund’s positioning and performance during the half-year, please see the Advisor’s Report that follows this letter. In quest for income, don’t forget balance and diversification One reason investors choose the Convertible Securities Fund is the opportunity it offers to provide income. This has become an ever more pressing concern for investors during the period of historically low interest rates the United States has experienced since the 2008–2009 financial crisis. At times like these, some investors may feel tempted to tilt their holdings toward higher-yielding securities as a way to make up the income gap. The drawback to such an approach, however, is that a portfolio focused exclusively on income can lack balance and diversification. At Vanguard, we believe the benefits of these two principles help compensate for the reality that different types of investments fall in and out of favor over time. This issue can loom especially large for retired investors. They may find that a total-return spending approach, in which they make modest withdrawals from principal when necessary, can be preferable to a strategy in which they tap only income. You can read more about this in a Vanguard research paper–– Income in Retirement: Common Investment Strategies , available at vanguard.com/research. 5 Again, we believe it’s best to create a portfolio that includes a mix of stock, bond, and money market funds tailored to your unique goals, time horizon, and risk tolerance. The Convertible Securities Fund, with its experienced portfolio managers and relatively low costs, can play a helpful role in such a plan. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 14, 2012 6 Advisor’s Report We are pleased to report that Vanguard Convertible Securities Fund produced attractive absolute and relative returns for the six months ended May 31, 2012. Convertible securities participated in the strength of underlying equities during the period’s market rallies while also providing downside protection during stock retreats, and the fund returned 4.42%. The fund’s blended benchmark—70% Bank of America Merrill Lynch All US Convertibles Index, 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US Index (hedged)—returned 3.78%. The Convertible Securities Fund’s investment strategy is to create a highly diversified global portfolio. The fund emphasizes investments in convertible bonds with relatively near-term maturities or put dates. It also focuses on “balanced” convertibles—securities with reasonable Major portfolio changes Six Months Ended May 31, 2012 Additions Comments Omnicare Inc. Attractive convertible with improving equity potential. (3.75% convertible note due 4/1/42) Salix Pharmaceuticals Ltd. Very attractive convertible with excellent upside/ (1.5% convertible note due 3/15/19) downside profile. Stone Energy Corp. Attractive long-term investment in the oil and gas industry. (1.75% convertible note due 3/1/17) priceline.com New-issue convertible with high credit quality, above-average (1% convertible note due 3/15/18) growth equity potential. Olam International Ltd. Increased investment in this balanced convertible with exposure (6% convertible note due 10/15/16) to attractively priced stock. African Minerals Ltd. Balanced convertible with exposure to an attractive stock. (8.5% convertible note due 2/10/17) Chinese state-owned enterprise recently invested $1.5 billion for a 25% stake in its mines. Reductions Comments Alliance Data Systems Corp. Sold all after substantial appreciation, with convertible becoming (1.75% convertible note due 8/1/13) a pure equity substitute. SBA Communications Corp. Substantially reduced after rapid appreciation, and bonds mature (1.875% convertible note due 5/1/13) in one year. SunPower Corp. Sold after convertible developed a very high conversion premium. (4.5% convertible note due 3/15/15) Electronic Arts Inc. Sold after company fundamentals weakened and the convertible (0.75% convertible note due 7/15/16) note became less attractive. Nidec Corp. Reduced weighting because the convertible had minimal (0% convertible note due 9/18/15) sensitivity to a rise in the underlying stock. Seadrill Ltd. Reduced exposure because the convertible had appreciated and (3.375% convertible note due 10/27/17) provides less protection if the underlying shares decline. 7 yields and stable credit quality along with good call protection and low to moderate conversion premiums. We believe these securities have a favorable balance of upside potential and downside risk. In addition, the fund underweights riskier, yet potentially higher-return, convertible preferred shares. We do, however, consider them part of our investable universe and make some use of them. It is important to note that the fund does not invest in common stocks or nonconvertible debt. We do not attempt to time the market and therefore are fully invested, holding only a small amount of cash for potential investments. With careful security selection, we believe that a portfolio of attractive convertible securities can produce equity-type returns with lower volatility and lower structural risk over long periods of time. The investment environment Vibrant equity and credit markets in late 2011 and the first months of 2012 provided a favorable environment for convertibles. Stock markets advanced strongly, and credit spreads tightened in global bond markets. Convertibles were able to capture nearly all of the return of their underlying stocks, most of which performed well through the first quarter of 2012. Equity markets were weaker in April, and this weakness accelerated in May, when the Standard & Poor’s 500 Index fell about 6% for the month. Convertibles provided a strong measure of downside protection during this decline, limiting their losses, and demand for them remained high throughout the six months. New issuance of convertible securities was lackluster in the United States but stronger in other markets. The most notable issue came from priceline.com, which was purchased for the fund and performed well in the secondary market. Global primary market proceeds declined late in the period as equities became more volatile and the market entered its slower summer months. In late 2011 and early 2012, equity markets produced strong returns amid dramatically lower volatility. This was in sharp contrast to the second half of 2011, when very large daily moves were the norm. Volatility returned in April and May 2012, although not at 2011 levels. We were reasonably active during the early months of 2012 and acquired several new names for the portfolio, either from the new issue calendar or new secondary market trades. Because of the purchase opportunities we saw, we were sellers of both our bond-like convertibles with relatively high conversion premiums and, as usual, our highly appreciated, equity-substitute convertibles. Our successes Homebuilders and convertibles with exposure to construction and housing performed especially well during the period. The big winner here was Lennar, one of the fund’s largest holdings. Additional standouts appeared in pharmaceutical and health care, as well as in technology. Top individual drivers of performance 8 over the six months were convertibles from SBA Communications, Gilead Sciences, Energy XXI Bermuda, and ON Semiconductor. Because of their issues’ above-average appreciation, we have recently reduced our exposure to Lennar and SBA Communications. We are pleased to report that there were no credit issues or defaults in the portfolio. Our shortfalls No companies underperformed materially during the period, although some natural resources and energy firms detracted on a relative basis. Many natural resource companies are lagging because of weaker-than-expected growth in China, which will probably lead to lower demand and lower prices for various commodities. Positions in the coal and oil and gas sectors hurt fund performance, as those industries suffered a general decline during the six months. Specific detractors included SanDisk, James River Coal, and Chesapeake Energy. We are maintaining our exposure to SanDisk but have eliminated all our coal investments and reduced our exposure to Chesapeake Energy. The fund’s positioning The portfolio remains fully invested, approximately 89% in convertible bonds and 11% in convertible preferreds. About 16% of the fund is invested in non-U.S. securities, as we continue to ramp up to the target allocation of 30%. The portfolio is well-positioned, with an attractive current yield of 3.4% and an average credit quality of Ba3/BB–. Our near-term outlook is relatively positive, despite the recent weakness and increased volatility in equity markets. The convertible market remains strong as investors continue to allocate funds to holdings that offer a reasonable current yield, equity upside potential, and a buffer against a significant equity correction. While we could tread water over the near term, we know that most of our companies are doing better than they were several quarters ago, and we believe the U.S. economy continues to improve. However, macroeconomic risk remains high, with renewed uncertainty in the Eurozone, rising tension in the Middle East, and a slowing Chinese economy. We have been encouraged by attractive pricing on new convertible bonds during the past few months, and we anticipate some more select opportunities going forward. As the market remains volatile, we also expect new opportunities to open up in the secondary market, and we are seeing more attractive investments as a result of the recent equity market decline. Larry W. Keele, CFA Principal and Founder Jean-Paul Nedelec, Managing Director Abe Ofer, Managing Director Oaktree Capital Management, L.P. June 19, 2012 9 Convertible Securities Fund Fund Profile As of May 31, 2012 Portfolio Characteristics Ticker Symbol VCVSX Number of Securities 205 30-Day SEC yield 3.38% Conversion Premium 50.8% Average Weighted Maturity 5.1 years Average Coupon 2.9% Average Duration 4.4 years Foreign Holdings 17.2% Turnover Rate (Annualized) 85% Expense Ratio 1 0.59% Short-Term Reserves 1.6% Distribution by Maturity (% of fixed income portfolio) Under 1 Year 3.4% 1 - 5 Years 62.6 5 - 10 Years 28.7 10 - 20 Years 0.8 20 - 30 Years 4.5 Distribution by Credit Quality (% of fixed income portfolio) AAA 0.1% AA 0.3 A 4.6 BBB 6.7 BB 19.3 B 13.4 Not Rated 55.6 For information about these ratings, see the Glossary entry for Credit Quality. Total Fund Volatility Measures DJ Conv. U.S. Total Comp. Market Index Index R-Squared 0.97 0.91 Beta 1.10 0.73 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Gilead Sciences Inc. Biotechnology 2.6% Micron Technology Inc. Semiconductors 2.3 MGM Resorts International Casinos & Gaming 2.1 priceline.com Inc. Internet Retail 2.1 Omnicare Inc. Health Care Services 1.9 Salix Pharmaceuticals Ltd. Pharmaceuticals 1.9 Hologic Inc. Health Care Equipment 1.8 United States Steel Corp. Steel 1.8 Nuance Application Communications Inc. Software 1.7 Cemex SAB de CV Cement 1.7 Top Ten 19.9% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratio shown is from the prospectus dated March 27, 2012, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2012, the annualized expense ratio was 0.38%. 10 Convertible Securities Fund Sector Diversification (% of market exposure) Consumer Discretionary 12.8% Consumer Staples 1.7 Energy 9.3 Financials 15.8 Health Care 20.4 Industrials 10.6 Information Technology 20.8 Materials 7.0 Telecommunication Services 1.0 Utilities 0.6 11 Convertible Securities Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2001, Through May 31, 2012 Convertibles Composite Index: CS First Boston Convertible Securities Index through November 30, 2004; Bank of America Merrill Lynch All US Convertibles Index (formerly Bank of America Merrill Lynch All Convertibles-All Qualities Index) through December 31, 2010; and 70% Bank of America Merrill Lynch All US Convertibles Index and 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US Index (hedged) thereafter. Note: For 2012, performance data reflect the six months ended May 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Convertible Securities Fund 6/17/1986 -2.98% 5.32% 3.77% 4.05% 7.82% See Financial Highlights for dividend and capital gains information. 12 Convertible Securities Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date Currency (000) ($000) Convertible Bonds (85.9%) Consumer Discretionary (10.1%) Aegis Group Capital Jersey Ltd. Cvt. 2.500% 4/20/15 GBP 3,100 5,557 1 Gaylord Entertainment Co. Cvt. 3.750% 10/1/14 USD 3,240 4,779 1 Goldman Sachs Group Inc. Cvt. (Convertible into Ford Motor Co.) 0.250% 2/28/17 USD 21,785 18,005 Group 1 Automotive Inc. Cvt. 2.250% 6/15/36 USD 2,375 2,541 Hengdeli Holdings Ltd. Cvt. 2.500% 10/20/15 HKD 22,000 2,700 Intime Department Store Group Co. Ltd. Cvt. 1.750% 10/27/13 HKD 19,000 2,444 1 Lennar Corp. Cvt. 2.000% 12/1/20 USD 7,625 8,912 1 Lennar Corp. Cvt. 2.750% 12/15/20 USD 2,905 4,063 Liberty Interactive LLC Cvt. 3.125% 3/30/23 USD 11,880 13,484 MGM Resorts International Cvt. 4.250% 4/15/15 USD 34,840 34,448 Newford Capital Ltd. Cvt. 0.000% 5/12/16 USD 5,700 5,237 Nokian Renkaat OYJ Cvt. 0.000% 6/27/14 EUR 3,100 4,408 Power Regal Group Ltd. Cvt. 2.250% 6/2/14 HKD 19,180 2,820 1 priceline.com Inc. Cvt. 1.000% 3/15/18 USD 33,360 34,319 Ryland Group Inc. Cvt. 1.625% 5/15/18 USD 9,670 9,791 Sekisui House Ltd. Cvt. 0.000% 7/5/16 JPY 150,000 1,907 Steinhoff Finance Holding GmbH Cvt. 4.500% 3/31/18 EUR 200 227 Steinhoff Finance Holding GmbH Cvt. 5.000% 5/22/16 EUR 3,500 4,386 TUI Travel PLC Cvt. 4.900% 4/27/17 GBP 1,900 2,577 TUI Travel PLC Cvt. 6.000% 10/5/14 GBP 200 290 162,895 Consumer Staples (1.6%) Aeon Co. Ltd. Cvt. 0.300% 11/22/13 JPY 107,000 1,489 Glory River Holdings Ltd. Cvt. 1.000% 7/29/15 HKD 24,100 3,060 Marine Harvest ASA Cvt. 4.500% 2/23/15 EUR 700 784 Olam International Ltd. Cvt. 6.000% 10/15/16 USD 4,500 4,460 Pescanova SA Cvt. 5.125% 4/20/17 EUR 1,850 1,987 Pescanova SA Cvt. 6.750% 3/5/15 EUR 2,050 2,528 San Miguel Corp. Cvt. 2.000% 5/5/14 USD 5,400 5,516 Unicharm Corp. Cvt. 0.000% 9/24/15 JPY 310,000 4,560 Wilmar International Ltd. Cvt. 0.000% 12/18/12 USD 2,000 2,312 26,696 Energy (5.6%) BPZ Resources Inc. Cvt. 6.500% 3/1/15 USD 9,035 7,702 Cie Generale de Geophysique - Veritas Cvt. 1.750% 1/1/16 EUR 2,060 2,586 13 Convertible Securities Fund Face Market Maturity Amount Value Coupon Date Currency (000) ($000) 1 Endeavour International Corp. Cvt. 5.500% 7/15/16 USD 7,960 7,084 Helix Energy Solutions Group Inc. Cvt. 3.250% 3/15/32 USD 17,385 18,233 Lukoil International Finance BV Cvt. 2.625% 6/16/15 USD 5,300 5,414 Newpark Resources Inc. Cvt. 4.000% 10/1/17 USD 254 239 Paladin Energy Ltd. Cvt. 3.625% 11/4/15 USD 5,117 3,991 Pembina Pipeline Corp. Cvt. 5.750% 12/31/18 CAD 570 585 Pembina Pipeline Corp. Cvt. 5.750% 11/30/20 CAD 185 191 1 Petroleum Development Corp. Cvt. 3.250% 5/15/16 USD 6,820 6,309 Petrominerales Ltd. Cvt. 2.625% 8/25/16 USD 3,000 2,850 Progress Energy Resources Corp. Cvt. 5.250% 10/31/14 CAD 3,467 3,357 Seadrill Ltd. Cvt. 3.375% 10/27/17 USD 2,300 2,661 1 Stone Energy Corp. Cvt. 1.750% 3/1/17 USD 21,775 19,761 Subsea 7 SA Cvt. 2.250% 10/11/13 USD 3,500 3,749 Technip SA Cvt. 0.500% 1/1/16 EUR 831 1,144 TMK Bonds SA Cvt. 5.250% 2/11/15 USD 4,100 4,016 89,872 Financials (12.5%) 1 American Equity Investment Life Holding Co. Cvt. 3.500% 9/15/15 USD 15,465 16,548 1 American Equity Investment Life Holding Co. Cvt. 5.250% 12/6/29 USD 3,277 4,104 1 Amtrust Financial Services Inc. Cvt. 5.500% 12/15/21 USD 9,645 11,019 Annaly Capital Management Inc. Cvt. 4.000% 2/15/15 USD 5,105 6,113 Annaly Capital Management Inc. Cvt. 5.000% 5/15/15 USD 10,800 10,503 BES Finance Ltd. Cvt. 1.625% 4/15/13 USD 5,600 4,984 1 BioMed Realty LP Cvt. 3.750% 1/15/30 USD 5,915 6,758 CapitaLand Ltd. Cvt. 2.875% 9/3/16 SGD 4,750 3,532 China Overseas Grand Oceans Finance Cayman Ltd. Cvt. 2.000% 3/21/17 HKD 17,000 2,229 DFC Global Corp. Cvt. 3.000% 4/1/28 USD 9,441 10,243 1 DFC Global Corp. Cvt. 3.250% 4/15/17 USD 13,525 13,897 1 Fidelity National Financial Inc. Cvt. 4.250% 8/15/18 USD 9,600 10,584 Fonciere Des Regions Cvt. 3.340% 1/1/17 EUR 3,453 3,844 1 Forest City Enterprises Inc. Cvt. 4.250% 8/15/18 USD 22,427 21,446 Graubuendner Kantonalbank Cvt. 2.000% 5/8/14 CHF 4,390 4,655 1 Host Hotels & Resorts LP Cvt. 2.500% 10/15/29 USD 15,360 19,584 Industrivarden AB Cvt. 1.875% 2/27/17 EUR 1,350 1,630 Industrivarden AB Cvt. 2.500% 2/27/15 EUR 1,950 2,637 KFW Cvt. 1.500% 7/30/14 EUR 1,200 1,669 Knight Capital Group Inc. Cvt. 3.500% 3/15/15 USD 7,525 7,158 1 NorthStar Realty Finance LP Cvt. 7.500% 3/15/31 USD 12,110 12,276 Old Republic International Corp. Cvt. 3.750% 3/15/18 USD 8,515 8,291 ORIX Corp. Cvt. 1.000% 3/31/14 JPY 275,000 3,904 QBE Funding Trust Cvt. 0.000% 5/12/30 USD 2,955 1,862 Sherson Ltd. Cvt. 0.000% 6/4/14 HKD 36,750 5,457 Shui On Land Ltd. Cvt. 4.500% 9/29/15 CNY 4,000 606 1 SL Green Operating Partnership LP Cvt. 3.000% 10/15/17 USD 2,480 2,734 Wereldhave NV Cvt. 2.875% 11/18/15 EUR 2,850 3,438 201,705 Health Care (18.0%) 1 Accuray Inc. Cvt. 3.750% 8/1/16 USD 2,150 2,053 Brookdale Senior Living Inc. Cvt. 2.750% 6/15/18 USD 19,895 17,955 Chemed Corp. Cvt. 1.875% 5/15/14 USD 8,955 8,709 Gilead Sciences Inc. Cvt. 1.625% 5/1/16 USD 32,720 41,841 14 Convertible Securities Fund Face Market Maturity Amount Value Coupon Date Currency (000) ($000) Hologic Inc. Cvt. 2.000% 12/15/37 USD 15,205 15,471 Hologic Inc. Cvt. 2.000% 3/1/42 USD 14,180 12,833 1 Illumina Inc. Cvt. 0.250% 3/15/16 USD 2,305 2,083 Insulet Corp. Cvt. 3.750% 6/15/16 USD 4,839 5,063 1 Integra LifeSciences Holdings Corp. Cvt. 1.625% 12/15/16 USD 13,193 12,451 LifePoint Hospitals Inc. Cvt. 3.500% 5/15/14 USD 13,784 14,060 Medicis Pharmaceutical Corp. Cvt. 1.375% 6/1/17 USD 14,255 14,380 Medivation Inc. Cvt. 2.625% 4/1/17 USD 3,775 4,322 Molina Healthcare Inc. Cvt. 3.750% 10/1/14 USD 7,375 8,297 Omnicare Inc. Cvt. 3.750% 4/1/42 USD 33,729 31,157 Onyx Pharmaceuticals Inc. Cvt. 4.000% 8/15/16 USD 8,787 12,203 Orpea Cvt. 3.875% 1/1/16 EUR 1,559 1,914 1 PSS World Medical Inc. Cvt. 3.125% 8/1/14 USD 9,875 11,381 Qiagen Euro Finance SA Cvt. 3.250% 5/16/26 USD 3,500 3,907 1 Salix Pharmaceuticals Ltd. Cvt. 1.500% 3/15/19 USD 24,770 25,668 Salix Pharmaceuticals Ltd. Cvt. 2.750% 5/15/15 USD 3,437 4,511 Sawai Pharmaceutical Co. Ltd. Cvt. 0.000% 9/17/15 JPY 145,000 1,950 Teleflex Inc. Cvt. 3.875% 8/1/17 USD 8,990 10,372 1 United Therapeutics Corp. Cvt. 1.000% 9/15/16 USD 16,605 18,535 Volcano Corp. Cvt. 2.875% 9/1/15 USD 7,655 9,177 290,293 Industrials (9.7%) Abengoa SA Cvt. 4.500% 2/3/17 EUR 2,150 2,193 1 Air Lease Corp. Cvt. 3.875% 12/1/18 USD 20,335 20,818 Asahi Glass Co. Ltd. Cvt. 0.000% 11/14/14 JPY 185,000 2,330 Avis Budget Group Inc. Cvt. 3.500% 10/1/14 USD 13,300 15,943 1 Barnes Group Inc. Cvt. 3.375% 3/15/27 USD 1,885 1,989 Barnes Group Inc. Cvt. 3.375% 3/15/27 USD 7,740 8,166 1 CBIZ Inc. Cvt. 4.875% 10/1/15 USD 2,435 2,447 Chart Industries Inc. Cvt. 2.000% 8/1/18 USD 9,560 11,114 Covanta Holding Corp. Cvt. 3.250% 6/1/14 USD 20,635 23,034 1 Greenbrier Cos. Inc. Cvt. 3.500% 4/1/18 USD 17,000 14,153 1 Kaman Corp. Cvt. 3.250% 11/15/17 USD 5,380 5,931 Kloeckner & Co. Financial Services SA Cvt. 2.500% 12/22/17 EUR 3,300 3,470 Larsen & Toubro Ltd. Cvt. 3.500% 10/22/14 USD 2,600 2,523 1 Lufthansa Malta Blues LP Cvt. 0.750% 4/5/17 EUR 1,388 1,741 Misarte Cvt. 3.250% 1/1/16 EUR 2,842 3,757 Navistar International Corp. Cvt. 3.000% 10/15/14 USD 1,970 1,916 Nexans SA Cvt. 4.000% 1/1/16 EUR 2,485 3,150 Nidec Corp. Cvt. 0.000% 9/18/15 JPY 100,000 1,273 PB Issuer No 2 Ltd. Cvt. 1.750% 4/12/16 USD 2,810 2,543 Russel Metals Inc. Cvt. 7.750% 9/30/16 CAD 3,325 3,779 SGL Carbon SE Cvt. 0.750% 5/16/13 EUR 1,750 2,195 SM Investments Corp. Cvt. 1.625% 2/15/17 USD 2,600 2,567 Societa Iniziative Autostradali e Servizi SPA Cvt. 2.625% 6/30/17 EUR 1,878 2,044 Tem SAS Cvt. 4.250% 1/1/15 EUR 1,758 2,219 1 Titan Machinery Inc. Cvt. 3.750% 5/1/19 USD 7,545 7,620 Wabash National Corp. Cvt. 3.375% 5/1/18 USD 7,255 7,036 155,951 Information Technology (20.2%) 1 3D Systems Corp. Cvt. 5.500% 12/15/16 USD 5,495 8,201 Atos Cvt. 2.500% 1/1/16 EUR 2,466 3,561 AU Optronics Corp. Cvt. 0.000% 10/13/15 USD 3,200 2,496 1 BroadSoft Inc. Cvt. 1.500% 7/1/18 USD 7,695 7,253 15 Convertible Securities Fund Face Market Maturity Amount Value Coupon Date Currency (000) ($000) Cap Gemini SA Cvt. 3.500% 1/1/14 EUR 1,402 1,878 1 Ciena Corp. Cvt. 3.750% 10/15/18 USD 15,715 15,931 Comtech Telecommunications Corp. Cvt. 3.000% 5/1/29 USD 8,815 9,476 1 Concur Technologies Inc. Cvt. 2.500% 4/15/15 USD 9,335 12,381 1 CSG Systems International Inc. Cvt. 3.000% 3/1/17 USD 5,410 5,417 1 DealerTrack Holdings Inc. Cvt. 1.500% 3/15/17 USD 7,120 7,218 Econocom Group Cvt. 4.000% 6/1/16 EUR 1,946 2,421 Hanwha SolarOne Co. Ltd. Cvt. 3.500% 1/15/18 USD 1,953 1,172 Hon Hai Precision Industry Co. Ltd. Cvt. 0.000% 10/12/13 USD 100 98 Ingenico Cvt. 2.750% 1/1/17 EUR 1,256 1,843 Intel Corp. Cvt. 2.950% 12/15/35 USD 5,745 6,363 Intel Corp. Cvt. 3.250% 8/1/39 USD 9,364 12,290 Ixia Cvt. 3.000% 12/15/15 USD 8,320 8,216 Lam Research Corp. Cvt. 0.500% 5/15/16 USD 8,965 8,685 Lam Research Corp. Cvt. 1.250% 5/15/18 USD 12,205 12,098 Linear Technology Corp. Cvt. 3.000% 5/1/27 USD 6,850 7,004 Mentor Graphics Corp. Cvt. 4.000% 4/1/31 USD 13,740 14,358 1 Micron Technology Inc. Cvt. 1.500% 8/1/31 USD 16,860 14,500 Micron Technology Inc. Cvt. 1.875% 6/1/27 USD 9,869 8,438 1 Micron Technology Inc. Cvt. 1.875% 8/1/31 USD 3,660 3,143 1 Micron Technology Inc. Cvt. 3.125% 5/1/32 USD 13,290 11,811 Neopost SA Cvt. 3.750% 2/1/15 EUR 2,845 3,587 NetApp Inc. Cvt. 1.750% 6/1/13 USD 7,935 8,768 1 Nuance Communications Inc. Cvt. 2.750% 11/1/31 USD 26,300 27,385 ON Semiconductor Corp. Cvt. 2.625% 12/15/26 USD 22,217 23,189 1 Photronics Inc. Cvt. 3.250% 4/1/16 USD 1,035 1,009 Rovi Corp. Cvt. 2.625% 2/15/40 USD 5,731 5,609 SanDisk Corp. Cvt. 1.500% 8/15/17 USD 26,970 26,835 1 Take-Two Interactive Software Inc. Cvt. 1.750% 12/1/16 USD 10,785 10,084 1 TIBCO Software Inc. Cvt. 2.250% 5/1/32 USD 18,775 17,766 TTM Technologies Inc. Cvt. 3.250% 5/15/15 USD 4,196 4,233 VeriSign Inc. Cvt. 3.250% 8/15/37 USD 491 620 1 Vishay Intertechnology Inc. Cvt. 2.250% 11/15/40 USD 2,875 2,641 1 Vishay Intertechnology Inc. Cvt. 2.250% 5/15/41 USD 10,745 8,381 326,359 Materials (6.8%) African Minerals Ltd. Cvt. 8.500% 2/10/17 USD 2,000 1,950 AngloGold Ashanti Holdings Finance plc Cvt. 3.500% 5/22/14 USD 2,300 2,461 Aquarius Platinum Ltd. Cvt. 4.000% 12/18/15 USD 2,400 1,688 ArcelorMittal Cvt. 5.000% 5/15/14 USD 1,295 1,329 Cemex SAB de CV Cvt. 3.250% 3/15/16 USD 10,729 7,644 Cemex SAB de CV Cvt. 4.875% 3/15/15 USD 26,799 19,429 Glencore Finance Europe SA Cvt. 5.000% 12/31/14 USD 1,400 1,618 Goldcorp Inc. Cvt. 2.000% 8/1/14 USD 1,085 1,217 Kaiser Aluminum Corp. Cvt. 4.500% 4/1/15 USD 8,605 10,409 Petropavlovsk 2010 Ltd. Cvt. 4.000% 2/18/15 USD 3,100 2,570 RTI International Metals Inc. Cvt. 3.000% 12/1/15 USD 11,885 11,543 Salzgitter Finance BV Cvt. 1.125% 10/6/16 EUR 200 232 Salzgitter Finance BV Cvt. 2.000% 11/8/17 EUR 2,650 3,346 ShengdaTech Inc. Cvt. 6.500% 12/15/15 USD 305 21 Steel Dynamics Inc. Cvt. 5.125% 6/15/14 USD 8,841 9,195 Tata Steel Ltd. Cvt. 4.500% 11/21/14 USD 3,531 3,351 United States Steel Corp. Cvt. 4.000% 5/15/14 USD 28,085 28,296 Welspun Corp. Ltd. Cvt. 4.500% 10/17/14 USD 2,700 2,282 16 Convertible Securities Fund Face Market Maturity Amount Value Coupon Date Currency (000) ($000) Western Areas NL Cvt. 6.375% 7/2/14 AUD 1,185 1,121 Western Areas NL Cvt. 6.400% 7/2/15 AUD 500 483 110,185 Telecommunication Services (0.9%) Billion Express Investments Ltd. Cvt. 0.750% 10/18/15 USD 4,800 4,807 Inmarsat PLC Cvt. 1.750% 11/16/17 USD 1,300 1,547 Portugal Telecom International Finance BV Cvt. 4.125% 8/28/14 EUR 1,450 1,636 SBA Communications Corp. Cvt. 1.875% 5/1/13 USD 3,177 4,031 SK Telecom Co. Ltd. Cvt. 1.750% 4/7/14 USD 2,961 2,998 15,019 Utilities (0.5%) Tata Power Co. Ltd. Cvt. 1.750% 11/21/14 USD 2,700 2,560 YTL Corp. Finance Labuan Ltd. Cvt. 1.875% 3/18/15 USD 5,800 6,191 8,751 Total Convertible Bonds (Cost $1,417,125) Shares Convertible Preferred Stocks (10.9%) Consumer Discretionary (2.3%) General Motors Co. Pfd. 4.750% 599,100 22,054 Interpublic Group of Cos. Inc. Pfd. 5.250% 15,740 15,701 37,755 Energy (3.4%) Apache Corp. Pfd. 6.000% 211,300 10,129 1 Chesapeake Energy Corp. Pfd. 5.750% 9,090 7,522 Energy XXI Bermuda Ltd. Pfd. 5.625% 49,610 16,757 Goodrich Petroleum Corp. Pfd. 5.375% 358,000 12,754 SandRidge Energy Inc. Pfd. 8.500% 78,620 8,196 55,358 Financials (2.8%) Entertainment Properties Trust Pfd. 5.750% 190,300 3,613 Fifth Third Bancorp Pfd. 8.500% 90,350 12,299 Health Care REIT Inc. Pfd. 6.500% 190,133 10,196 MetLife Inc. Pfd. 5.000% 187,900 11,022 Wintrust Financial Corp. Pfd. 5.000% 7,530 7,493 44,623 Health Care (1.8%) HealthSouth Corp. Pfd. 6.500% 16,430 16,060 Omnicare Capital Trust II Pfd. 4.000% 275,500 12,294 28,354 Industrials (0.6%) Continental Airlines Finance Trust II Pfd. 6.000% 112,030 4,033 Stanley Black & Decker Inc. Pfd. 4.750% 46,480 5,378 9,411 Total Convertible Preferred Stocks (Cost $173,384) 17 Convertible Securities Fund Market Value Coupon Shares ($000) Temporary Cash Investment (1.6%) Money Market Fund (1.6%) 3 Vanguard Market Liquidity Fund (Cost $26,111) 0.148% 26,111,000 26,111 Total Investments (98.4%) (Cost $1,616,620) Other Assets and Liabilities (1.6%) Other Assets 42,012 Liabilities (16,786) 25,226 Net Assets (100%) Applicable to 132,337,489 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At May 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 1,602,615 Undistributed Net Investment Income 17,248 Accumulated Net Realized Gains 16,665 Unrealized Appreciation (Depreciation) Investment Securities (27,282) Forward Currency Contracts 5,516 Foreign Currencies (198) Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, the aggregate value of these securities was $509,716,000, representing 31.6% of net assets. 2 Non-income-producing securityinterest payments in default. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. AUD—Australian dollars. CAD—Canadian dollars. CHF—Swiss francs. CNY—Chinese Yuan. EUR—Euro. GBP—British pounds. HKD—Hong Kong dollars. JPY—Japanese Yen. SGD—Singapore dollars. USD—United States dollars. See accompanying Notes, which are an integral part of the Financial Statements. 18 Convertible Securities Fund Statement of Operations Six Months Ended May 31, 2012 ($000) Investment Income Income Dividends 5,337 Interest 27,082 Total Income 32,419 Expenses Investment Advisory Fees—Note B Basic Fee 2,899 Performance Adjustment (1,494) The Vanguard Group—Note C Management and Administrative 1,675 Marketing and Distribution 168 Custodian Fees 27 Shareholders’ Reports 7 Trustees’ Fees and Expenses 2 Total Expenses 3,284 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 22,855 Foreign Currencies and Forward Currency Contracts 3,961 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 15,273 Foreign Currencies and Forward Currency Contracts 3,485 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income is net of foreign withholding taxes of $11,000. 2 Interest income from an affiliated company of the fund was $23,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 Convertible Securities Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 29,135 65,989 Realized Net Gain (Loss) 26,816 50,338 Change in Unrealized Appreciation (Depreciation) 18,758 (189,816) Net Increase (Decrease) in Net Assets Resulting from Operations 74,709 (73,489) Distributions Net Investment Income (36,581) (68,040) Realized Capital Gain 1 (24,089) (121,860) Total Distributions (60,670) (189,900) Capital Share Transactions Issued 97,050 538,457 Issued in Lieu of Cash Distributions 53,010 166,796 Redeemed 2 (229,960) (494,030) Net Increase (Decrease) from Capital Share Transactions (79,900) 211,223 Total Increase (Decrease) (65,861) (52,166) Net Assets Beginning of Period End of Period 3 1 Includes fiscal 2012 and 2011 short-term gain distributions totaling $3,130,000 and $71,840,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net of redemption fees for fiscal 2012 and 2011 of $174,000 and $945,000, respectively. 3 Net Assets—End of Period includes undistributed net investment income of $17,248,000 and $16,842,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Convertible Securities Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .217 .451 .555 .475 .401 .420 Net Realized and Unrealized Gain (Loss) on Investments .309 (.752) 1.742 3.211 (5.170) 1.250 Total from Investment Operations .526 (.301) 2.297 3.686 (4.769) 1.670 Distributions Dividends from Net Investment Income (.269) (.474) (.567) (.426) (.501) (.510) Distributions from Realized Capital Gains (.177) (.955) — — (.820) (1.020) Total Distributions (.446) (1.429) (.567) (.426) (1.321) (1.530) Net Asset Value, End of Period Total Return 1 4.42% -2.89% 19.39% 42.55% -34.81% 12.34% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,615 $1,680 $1,733 $1,715 $716 $872 Ratio of Total Expenses to Average Net Assets 2 0.38% 0.59% 0.68% 0.72% 0.71% 0.77% Ratio of Net Investment Income to Average Net Assets 3.41% 3.36% 4.08% 4.65% 3.28% 2.83% Portfolio Turnover Rate 85% 90% 103% 103% 77% 116% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.17%), 0.03%, 0.12%, 0.12%, 0.15%, and 0.16%. See accompanying Notes, which are an integral part of the Financial Statements. 21 Convertible Securities Fund Notes to Financial Statements Vanguard Convertible Securities Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of United States corporations. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). 22 Convertible Securities Fund 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2008–2011), and for the period ended May 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in-capital. B. Oaktree Capital Management, L.P., provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to the Bank of America Merrill Lynch All US Convertibles Index (previously Merrill Lynch All Convertibles-All Qualities Index) for periods prior to March 1, 2011, and a composite index weighted 70% Bank of America Merrill Lynch All US Convertibles Index and 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US Index (hedged) thereafter. The benchmark change will be fully phased in by February 2014. For the six months ended May 31, 2012, the investment advisory fee represented an effective annual basic rate of 0.34% of the fund’s average net assets before a decrease of $1,494,000 (0.17%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2012, the fund had contributed capital of $250,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.10% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
